IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-81,049-01




EX PARTE JESUS NATO TREVINO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-2015-98-F(1) IN THE 332ND DISTRICT COURT
FROM HIDALGO COUNTY



            Per curiam.
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of felony driving
while intoxicated and was sentenced to three years’ imprisonment.
            Applicant raises claims challenging his conviction and sentence and a claim that the trial
court failed to credit him for time he spent incarcerated before sentencing. This Court has reviewed
the habeas record and agrees with the trial court that Applicant’s claims challenging his conviction
and sentence lack merit. The trial court’s findings are adopted by this Court, and these claims are
denied. Applicant’s claim regarding the trial court’s award of pre-sentence jail-time credit is not
properly before this Court. See Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004); Ex parte
Deeringer, 210 S.W.3d 616 (Tex. Crim. App. 2006). This claim is dismissed.
Filed: April 2, 2014
Do not publish